ATTORNEY FOR THE RESPONDENT                          ATTORNEY FOR THE INDIANA SUPREME COURT
John Uskert                                          DISCIPLINARY COMMISSION
Fishers, Indiana                                     G. Michael Witte, Executive Secretary
                                                     Indianapolis, Indiana

                                                              FILED
______________________________________________________________________________
                                                                          Jun 28 2016, 9:31 am

                                             In the                            CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals

                          Indiana Supreme Court                                 and Tax Court


                              _________________________________

                                     No. 49S00-1203-DI-156

IN THE MATTER OF:

CHARLES P. WHITE,
                                                        Respondent.
                              _________________________________

                                    Attorney Discipline Action
                              _________________________________


                                          June 28, 2016

Per Curiam.


       We find that Respondent, Charles P. White, engaged in attorney misconduct. For this
misconduct, we conclude that Respondent should be suspended from the practice of law in this
state for at least two years without automatic reinstatement.


       Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court
Disciplinary Commission and Respondent have submitted for approval a “Statement of
Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed
discipline. The Respondent’s 1995 admission to this state’s bar subjects him to this Court’s
disciplinary jurisdiction. See IND. CONST. art. 7, § 4. The Court approves the agreement and
proposed discipline.
                                         Stipulated Facts


         The facts underlying this disciplinary action are set forth in considerable detail in White
v. State, 25 N.E.3d 107 (Ind. Ct. App. 2014), trans. denied, cert. denied, and we summarize them
only briefly here. In March 2011, Respondent was charged in Hamilton Superior Court with
seven felony counts.     Respondent was convicted by a jury of six of those counts. When
Respondent appealed those convictions and the denial of post-conviction relief, the Court of
Appeals reversed Respondent’s convictions on three counts and affirmed his convictions on the
remaining counts. Id. Respondent’s state appellate remedies now have been exhausted, and he
stands convicted of three class D felonies: perjury, voting outside a precinct of residence, and
theft.


         Respondent has been under an order of interim suspension in this case since April 25,
2012. See Matter of White, 969 N.E.2d 588 (Ind. 2012). On Respondent’s motion, we stayed
this matter pending resolution of his direct appeal and post-conviction proceedings. With those
proceedings now concluded, the parties have tendered a conditional agreement stipulating that
Respondent has violated Indiana Professional Conduct Rules 8.4(b) (by committing criminal acts
that reflect adversely on his honesty, trustworthiness, or fitness as a lawyer) and 8.4(c) (by
engaging in conduct involving dishonesty, fraud, deceit or misrepresentation).


         The parties cite Respondent’s illegal conduct and dishonest or selfish motives as facts in
aggravation. In mitigation, the parties cite Respondent’s lack of prior discipline and the fact he
voluntarily repaid amounts that were the subject of his theft conviction as well as other costs
associated with his resignation from the Fishers Town Council.


                                    Discussion and Discipline


         Our analysis of appropriate discipline entails consideration of the nature of the
misconduct, the duties violated by the respondent, any resulting or potential harm, the
respondent’s state of mind, our duty to preserve the integrity of the profession, the risk to the
public should we allow the respondent to continue in practice, and matters in mitigation and
aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).


       It should go without saying that we hold a particularly dim view of attorney misconduct
involving dishonesty, theft, or similar criminal conduct by public officials. Such misconduct
“strikes at the very heart of public trust in our institutions of government and the legal
profession,” Matter of Gutman, 599 N.E.2d 604, 609 (Ind. 1992), and generally has been met
with severe sanction from this Court.       See Matter of Riddle, 700 N.E.2d 788 (Ind. 1998)
(disbarring a prosecutor who committed ghost employment); Matter of Philpot, 31 N.E.3d 468
(Ind. 2015) (suspending for at least four years without automatic reinstatement an elected county
clerk convicted of theft and mail fraud).


       In the current case, Respondent and the Commission propose that Respondent receive a
suspension from the practice of law for a period of at least two years, without automatic
reinstatement. Viewed by itself, this would be at the low end of the discipline we have imposed
in similar cases. We note, however, that Respondent already has been under interim suspension
in this matter for over four years, and in conjunction with the parties’ proposed final discipline
Respondent will have served over six years of suspension before he becomes eligible to petition
for reinstatement. Moreover, a petition for reinstatement would be granted only if he is able to
prove by clear and convincing evidence his fitness to resume the practice of law, a burden that
likely will be particularly steep given the seriousness of Respondent’s misconduct. See Gutman,
599 N.E.2d at 608. With these considerations in mind, the Court approves and orders the agreed
discipline.


                                            Conclusion


       The Court concludes that by virtue of his felony convictions for perjury, voting outside a
precinct of residence, and theft, Respondent has violated Indiana Professional Conduct Rules
8.4(b) and 8.4(c). Respondent already is under an order of interim suspension in this case and a
separate suspension order for continuing legal education noncompliance. For Respondent’s
professional misconduct, the Court suspends Respondent from the practice of law in this state for
a period of not less than two years, without automatic reinstatement, beginning on the date of this
opinion. At the conclusion of the minimum period of suspension, Respondent may petition this
Court for reinstatement to the practice of law in this state, provided Respondent pays all
applicable fees and costs, fulfills the duties of a suspended attorney, and satisfies the
requirements for reinstatement of Admission and Discipline Rule 23(4) and (18). The costs of
this proceeding are assessed against Respondent.


All Justices concur except Massa, J., who did not participate.